Citation Nr: 1233606	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-11 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1979 to June 1979 and from January 1991 to June 1991.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an August 9, 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's service-connection claim for MS.  The RO sent notice of this August 9, 2007 decision to the Veteran in a letter that was dated August 31, 2007.  Significantly however, it appears that the Veteran received notice of the RO's August 9 denial of her MS claim earlier than August 31, 2007, as she filed correspondence specifically disagreeing with that decision, referencing it by date, that was received by the RO on August 16, 2007.  The RO did not accept the Veteran's August 16, 2007 correspondence as a formal Notice of Disagreement with its August 9 rating decision because the correspondence predated the August 31 date that was stamped upon the RO's decision notification letter.  It appears that the RO subsequently construed additional evidence submitted in December 2007 in furtherance of the Veteran's MS claim as a request to reopen her previously-denied August 2007 claim.  The RO denied this request in an August 2008 rating decision.  The Veteran disagreed with this determination and perfected this appeal.

The Board construes the Veteran's August 16, 2007 correspondence as a valid Notice of Disagreement with the RO's original August 9, 2007 rating decision.  Upon review of this correspondence, it is clear that the Veteran was on notice of not only the date and disposition of the August 9 decision, but also of the evidence discussed within that decision.  Such specificity suggests to the Board that perhaps the RO's notification letter, dated August 31, 2007, was in fact dated incorrectly.  In any event, even if this notice was accurately dated on August 31, 2007, the Board notes that under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In this case, the Veteran submitted additional medical evidence in support of her service-connection claim for MS in December 2007, well within the one year appeal period following the RO's August 2007 rating decision.  Instead of construing this submission as a request to reopen her previously denied service-connection claim and adjudicating it as a new and material evidence claim [as it did in an August 2008 rating decision], the RO should have readjudicated the issue on the merits in another rating decision, taking the additionally-submitted evidence into account and preserving the Veteran's original date of claim for effective date purposes.

Based on these considerations, the Board finds that the Veteran's appeal originates from an August 9, 2007 rating decision, and not from the more recent August 2008 rating decision, as erroneously indicated by the RO in its January 2010 statement of the case (SOC).  As such, there is no need for the Veteran to first submit new and material evidence in an attempt to reopen her service-connection claim for MS.  The Veteran is not prejudiced by the Board's deciding this issue on the merits at this time in light of the fact the RO ultimately did adjudicate the issue on its merits in an April 2011 supplemental statement of the case (SSOC) prior to certifying the appeal to the Board, and in light of the fact that the Board is granting the Veteran's claim herein. 

In September 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran separated from active duty service on June 30, 1991. 

2.  The Veteran is currently diagnosed with multiple sclerosis (MS). 

3.  The evidence of record is in equipoise as to whether the Veteran's current MS was manifested to a compensable degree within seven years after her separation from active military service. 
CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, MS was incurred within seven years of active military service; service connection is accordingly granted.  38 U.S.C.A.     §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

VCAA notice letters were sent to the Veteran regarding her MS claim in January 2007 and January 2008.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);     38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

For multiple sclerosis, service connection may be granted on a presumptive basis if the disease becomes manifest to a compensable degree within seven years following separation from a period of qualifying active service lasting 90 or more days.         38 U.S.C.A. §§ 1110, 1112(a)(4), 1113, 1131 (West 2002); 38 C.F.R.                    §§ 3.307(a)(1-3), 3.309(a) (2011). 

The Board observes in passing that the regulation calls for the claimed disease to be manifested to a "compensable" degree, that is "to a degree of 10 percent or more." See 38 C.F.R. § 3.307(a)(3) (2011).  Any manifestation of multiple sclerosis is rated 30 percent disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2011).  Thus, any manifestation of multiple sclerosis within the seven year presumptive period would be to a compensable degree. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that she developed MS within seven years of her separation from active duty service in June 1991.  As will be discussed in more detail below, the Board finds that at the very least, the evidence is in equipoise as to whether the Veteran's MS had its onset during this presumptive period.

At the outset, the Board notes that multiple sclerosis is "a disease in which there are foci of demyelination throughout the white matter of the central nervous system, sometimes extending into the gray matter; symptoms usually include weakness, incoordination, paresthesias, speech disturbances, and visual complaints."            See Dorland's Illustrated Medical Dictionary, 31st ed. (2007).  

It is undisputed that the Veteran has a current diagnosis of MS.  She was formally diagnosed with this condition by Dr. K.B.P. in 2001.  See, e.g., an October 9, 2001 letter from Dr. K.B.P.  The Veteran does not contend, and the Veteran's service treatment records do not suggest that she experienced MS symptoms prior to, or during any period of active duty service, to include her most recent period dating from January to June 1991.  Rather, the Veteran asserts that her symptoms began as early as 1994.

The key question at issue in this case, therefore, is not whether the Veteran's current MS disability is related to her active duty service, but instead whether presumptive service connection for MS is warranted under 38 C.F.R. §§ 3.307  and 3.309(a) based on evidence of MS manifestations occurring within the seven year presumption period following the Veteran's separation from service in June 1991.  

The Veteran testified in September 2011 that she began feeling tingling and pain in her hands, changing eyesight, and bladder incontinence in the mid-1990s.  See the September 2011 hearing transcript, pages 3 and 4.  Treatment records dating during that time confirm the Veteran's testimony, and indicate that there was some confusion at the time as to the cause of her symptoms.  Indeed, Dr. D.Y. observed white matter demyelination areas on her brain upon review of an MRI in January 1995.  He recommended additional testing, to include scheduling a cervical myelogram and obtaining cerebral spinal fluid to check for MS.  See the January 23, 1995 letter from Dr. D.Y.  In a subsequent February 1995 report, Dr. L.A.F. recorded the Veteran's history of migraines, numbness, weakness and tingling of the arms and indicated that the Veteran's prior brain MRI did in fact suggest the presence of demyelinating disease.  At the same time, the results of the Veteran's cervical myelogram confirmed that she did have a mild degree of spinal cord impingement due to an anterior central disc at C5-6.  Dr. L.A.F. indicated that she continued to be "baffled" by the Veteran's condition, noting that she "honestly do[es] not know if this is functional, partly functional, demyelinating disease or just what."  See the February 11, 1995 report of Dr. L.A.F.  

As noted above, the Veteran was ultimately diagnosed with MS in 2001 by Dr. K.B.P.  On an October 2001 report, Dr. K.B.P. noted that the Veteran had reported ongoing symptoms of numbness of the hands and distal arms, loss of dexterity, and blurring of vision beginning in 1994.  See the October 9, 2001 treatment report of Dr. K.B.P.  In a April 2010 statement, Dr. K.B.P. indicated that based on the history he obtained, his review of the Veteran's neurological imaging, and his own clinical evaluation of the Veteran at the time, he could state with "reasonable diagnostic certainty" that the Veteran's MS symptoms began "well within seven years from her discharge from the military in 1991."  See the April 26, 2010 letter from Dr. K.B.P.  

The Veteran has also submitted medical opinions from another physician, Dr. A.M.R., who noted in April 2003 and April 2004 that the Veteran's symptoms began in 1995 "and slowly manifested until diagnosis was made."  See the April 15, 2003 and April 2, 2004 letters from Dr. A.M.R. 

Also of record are the opinions of two VA examiners.  In May 2008, T.L.A., a physician's assistant, indicated upon review of the record and after examination of the Veteran that, at this time, "to state that the veteran's multiple sclerosis falls within the 7 year time frame of her active duty would be mere speculation."  She indicated that Dr. D.Y.'s above-requested 1995 request for cerebral spinal fluid was routine procedure, and does not suggest that Dr. D.Y. actually had clinical suspicion that MS was a possible diagnosis at that time.  See the May 2008 VA examination report by T.L.A, page 4.

In contrast, a January 2011 VA examiner, Dr. A.H.K., listed the dates of treatment and respective findings of many of the above-referenced physicians dating back to 1995, and after review of this history and examination of the Veteran opined that it was as likely as not that the Veteran's symptoms of multiple sclerosis occurred prior to 1998.  He specified that they began in October 1994, "with headaches, numbness and tingling of arms, and some intermittent weakness with a 'ratchety give-way quality' of all extremities."  Dr. A.H.K. specifically agreed with the findings of Dr. K.B.P., who as noted above, similarly found that the Veteran's MS symptoms began within the seven-year presumptive period.  See the January 2011 VA examination report by Dr. A.H.K., page 3.

In February 2011, T.L.A. examined the Veteran for a second time, reiterating that she can resort only to mere speculation that the Veteran's MS symptoms presented within seven years of her discharge.  See the February 2011 VA examiner's report by T.L.A., pages 2 and 3.  Curiously, in an opinion dated the same day, Dr. A.H.K. changed his prior opinion, noting instead that if MS was present prior 1998, "a definitive diagnosis cannot be supported in that prior time period without resorting to speculation."  See the February 2011 VA examiner's report by Dr. A.H.K., page 2.  It appears that Dr. A.H.K. was made aware of the rule that service connection for a chronic disability cannot be granted on a presumptive basis under 38 C.F.R. § 3.307 without that disability being compensably [at least 10 percent] disabling, and found that rule to have enough bearing on the facts of this case to change his opinion.  Indeed,  Dr. A.H.K. concluded without explanation that "[t]his amount of disability was evidently not present within the 7-year time period."  Id. 

Notwithstanding the fact that any manifestations of MS occurring within the seven year presumptive period would be to a compensable degree under the 38 C.F.R.      § 4.124a, Diagnostic Code 8018 [which requires the assignment of a minimum 30 percent disability rating for MS], based on a review of all of the lay and medical evidence, the Board finds that at the very least, there exists an approximate balance of evidence for and against a finding that the Veteran's MS manifested within seven years after her separation from service in June 1991.  Indeed, there are no medical opinions of record specifically ruling out the onset of MS in the mid-1990s, and it appears that the Veteran's contemporaneous records dated in 1995 reveal that treating physicians could not conclude either way whether a demyelinating disease or a functional disability was causing her symptoms.  The opinions of Dr. K.B.P. and A.M.R. support the Veteran's claim, and are in essence based on the Veteran's credible assertions that a continuity of MS symptoms had existed since 1994 or 1995, and that those symptoms maintained through the point in time when MS could be definitively diagnosed.  The February 2011 opinions of the VA examiners on the other hand neither support nor reject the Veteran's claim, but simply suggest that  conclusions as to the actual date of onset within the seven-year presumptive period would require resorting to speculation.  

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.102  (2011).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that service connection for MS is presumed under the provisions of 38 C.F.R. § 3.307 and § 3.309(a).  The benefit sought on appeal is granted.  


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


